     Case: 1:19-cv-07187 Document #: 36 Filed: 04/29/20 Page 1 of 3 PageID #:188




                    IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

      AMANDA VO, individually and on
      behalf of a putative class,                           No. 19-CV-07187

              Plaintiff,
                                                            Hon. Charles P. Kocoras
                             v.

      VSP RETAIL DEVELOPMENT
      HOLDING, INC., a Delaware
      corporation,

              Defendant.

                                  DOCKETING STATEMENT

       Pursuant to Circuit Rule 3(c)(1) and 28(a), Plaintiff Amanda Vo submits this Docketing

Statement in furtherance of her Notice of Appeal filed on April 23, 2020 (Dkt. 32), and hereby

states as follows:

I.     JURISDICTION OF THE DISTRICT COURT

       The District Court had jurisdiction over Plaintiff’s underlying civil action under 28 U.S.C.

§ 1332(d)(2). Plaintiff is a citizen of the State of Illinois. Defendant VSP Retail Development

Holding, Inc. (“Defendant”) is a citizen of Delaware and California, as it is incorporated in

Delaware, and has its principal place of business in California. Accordingly, at least one member

of the putative class is a citizen of a state different from any defendant. 28 U.S.C. § 1332(d)(2)(A).

In addition, and as Defendant alleged in its Notice of Removal the amount in controversy exceeds

$5,000,000.00, exclusive of interests and costs. (Dkt. 1). Finally, none of the exceptions under 28

U.S.C. § 1332(d)(3)–(4) apply to the instant action.




                                                  1
      Case: 1:19-cv-07187 Document #: 36 Filed: 04/29/20 Page 2 of 3 PageID #:189




II.     JURISDICTION OF THE COURT OF APPEALS

        Plaintiff appeals the Judgment entered on March 25, 2020 (Dkt. 31), in furtherance of the

Order of the District Court for the Northern District of Illinois entered on that same date (Dkt. 30),

that granted Defendant’s Motion to Dismiss Plaintiff’s Class Action Complaint. (Dkt. 11.)

Accordingly, the United States Court of Appeals for the Seventh Circuit has jurisdiction over this

appeal pursuant to 28 U.S.C. § 1291.

        Plaintiff’s Notice of Appeal was timely filed with the District Court on April 23, 2020.

(Dkt. 32.)




Dated: April 29, 2020                          Respectfully Submitted,

                                               AMANDA VO, individually and on behalf of a
                                               putative class,

                                               By: /s/ David L. Gerbie
                                               One of Plaintiff’s Attorneys


                                               Myles McGuire
                                               Evan M. Meyers
                                               David L. Gerbie
                                               MCGUIRE LAW, P.C.
                                               55 W. Wacker Drive, 9th Floor
                                               Chicago, IL 60601
                                               Tel: (312) 893-7002
                                               Fax: (312) 275-7895
                                               mmcguire@mcgpc.com
                                               emeyers@mcgpc.com
                                               dgerbie@mcgpc.com

                                               Attorneys for Plaintiff




                                                  2
    Case: 1:19-cv-07187 Document #: 36 Filed: 04/29/20 Page 3 of 3 PageID #:190




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 29, 2020, I electronically filed the foregoing Docketing

Statement with the Clerk of the Court using the CM/ECF system. A copy of said document will

be electronically transmitted to the following counsel of record:

Christopher E. Kentra
ckentra@burkelaw.com
Brian Weinthal
bweinthal@burkelaw.com
BURKE, WARREN, MACKAY & SERRITELLA, P.C.
330 N. Wabash Avenue
Suite 2100
Chicago, IL 60611
Tel: (312) 840-7142


                                                     /s/ David L. Gerbie




                                                 3
